DETAILED ACTION
	This office action is in response to the election filed on December 29, 2021.  Claims 1-20 are pending (claims 14-20 are withdrawn from consideration as being related to a non-elected Group of method claims).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on December 29, 2021 is acknowledged.  The traversal is on the ground(s) that the groups are directed towards the same invention for three separate inventions as listed, as well as having significant overlap (page 7), the Examiner would have no undue burden (page 8) and are species to each other.  This is not found persuasive because the distinct inventions in Groups I and II are designated as product made and process of making, they are clearly outlined as being restrictable from each other for the reasons given in the office action mailed October 29, 2021, and there is burden upon examination for the reasons given section (3).  Further, Applicant may still have claim rejoinder potential as designated by paragraph (5).  Therefore, the Examiner has met each requirement for restriction between product and process claims are required under 35 U.S.C. 121.
The requirement is still deemed proper and is therefore made FINAL
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (method claims), there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 29, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 4, 2021, November 11, 2021, and December 13, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twelve (12) pages) were received on December 29, 2021.  These drawings are acknowledged.

Claim Interpretation
The Examiner notes that independent claims 1 and 13 do not necessarily require the “matching ferrule” to the ferrule.  Claims 1 and 13 merely recite “A ferrule”, although some of the prior art does teach such a matching ferrule opposite to this ferrule of the claims.  Note the rejections below if such a “matching” ferrule is found in the reference.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jian US 2013/0163930 A1.
Jian US 2013/0163930 A1 teaches (ABS; Figs. 1, 2, 4, 5, 7; corresponding text, in particular paragraphs [0023] – [0053]; Claims) a ferrule (Figs. 1, 4, etc.) comprising: a ferrule matrix (material in 10 meets this structure) including an accommodating through hole 25, wherein one end of the accommodating through hole is located on a first surface of the ferrule matrix that faces a matching ferrule of the ferrule (for example, covering the first surface of the ferrule matrix (as in Fig. 4, meets the “cover” limitation), wherein a reflective band of the reflective film comprises at least a portion of a communication band of the optical transmission medium (the selective metal coating will inherently reflect “a communication band” of transmission of the optical fiber, para [0042]), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
	Regarding dependent claim 2, the transmission medium includes an optical fiber core, and the reflective film 45 also has a through hole and covers the core from the above and below at certain angles, meeting all structure (for “covers”) of claim 2, because elements 45 orthographically projects from the end of the ferrule (Fig. 4). 
	Regarding claim 3, based on the frame-of-reference and direction of the incoming light/signal, the orthographic projection feature of element 45 also “covers” the core area, in a reasonable construction because unwanted light can arise from any angle in an ambient condition.
	Regarding claim 4, see the anti-reflective film feature of 40 (AR coating is a film) in Figs. 1, 2, 4, etc. that is found in relation to the reflective film 45 (in at least Fig. 4), but also is “orthographically projected” as in the locations in Fig. 1 and 4.  Also, this anti-
	Regarding claim 5, in Fig. 4 of Jian the anti-reflective film 40 is between the reflective film 40 and the fiber core, and also the AR film covers at least a portion of the first surface 17 of the ferrule matrix material.
	Regarding claim 6, the AR film is located in the through hole area of the reflective film 45 (see Fig. 4, in between the through hole of the film 45 and the fiber 20).
	Regarding claim 7, although the opposite or matching ferrule to Fig. 4 is not shown in Fig. 4, it is known and taught in the other Figs. 2, 5, 7, etc. that the ferrule is intended to be contacted to another ferrule, and all structure of claim 7 is found in Jian (AR coating is recessed from the reflective film/coating).
	Regarding dependent claim 8, a filler is met by the epoxy that is disposed in and fills a gap (see para [0023]), which is between the ferrule matrix material and the optical transmission medium, while the reflective film is disposed on one side of the filler being opposite to the (internal) filling epoxy material.
	Regarding independent claim 13, the housing can be met by the structure of 15 and/or 150, which functionally houses and contains the matched ferrules, while the features of reflective film 45 from Fig. 4 are not limited to only this figure.  Accordingly, all structure of claim 13 is met by Jian ‘930, as the remainder of claim 13 is found in claim 1 described above.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2018/0039023 A1.
nd ferrule is actually structurally required by claim 1); an optical transmission medium 802 (optical fiber core) including a second surface that faces the matching ferrule, wherein the second surface of the optical transmission medium is an optical transmission surface (optical signals can be coupled into / out of the fiber 802), and the optical transmission medium is disposed in the accommodating through hole (location of fiber as in Figs. 8A-8D); and a reflective film 825 (see Fig. 8D and para [0035], thin metal film or layer) covering the first surface of the ferrule matrix (as in Fig. 8D, meets the “cover” limitation), wherein a reflective band of the reflective film comprises at least a portion of a communication band of the optical transmission medium (the thin metal film or layer will inherently reflect “a communication band” of transmission of the optical fiber, para [0035]), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
Regarding dependent claim 2, the transmission medium includes an optical fiber core, and the reflective film 825 also has a through hole and covers the core from the above and below at certain angles, meeting all structure (for “covers”) of claim 2, because elements 825 orthographically projects from the end of the ferrule (Fig. 8D). 
frame-of-reference and direction of the incoming light/signal, the orthographic projection feature of element 825 also “covers” the core area, in a reasonable construction because unwanted light can arise from any angle in an ambient condition.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hama et al. US 2007/0092184 A1 (which has matured into U.S. Patent No. 7,600,924 B2).
Hama et al. US 2007/0092184 A1 teaches (ABS; Figs. 1a, 1b, 3; corresponding text, in particular paragraphs [0036] – [0042]; Claims) a ferrule (Figs. 1a, 1b) comprising: a ferrule matrix (material in 1 meets this structure) including an accommodating through hole (“through-hole” not shown, but filled with fiber 7), wherein one end of the accommodating through hole is located on a first surface of the ferrule matrix that faces a matching ferrule of the ferrule (for example, optical connected structure in Figs. 1a and 1b is implied and will match two ferrules, also claim 1 only claim the “ferrule” so it is not clear that the 2nd ferrule is actually structurally required by claim 1); an optical transmission medium 7 (optical fiber core) including a second surface that faces the matching ferrule, wherein the second surface of the optical transmission medium is an optical transmission surface (optical signals can be coupled into / out of the fiber 7), and the optical transmission medium is disposed in the accommodating through hole (location of fiber as in Figs. 1a, 1b); and a reflective film 5 (see Fig. 1a, 1b and para [0036], reflection means) covering the first surface of the ferrule matrix (as in Fig. 1a, 1b, meets the “cover” limitation), wherein a reflective band of the reflective film comprises at least a portion of a communication band of the optical inherently reflect “a communication band” of transmission of the optical fiber, paras [0039] – [0041]), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jian US 2013/0163930 A1, standing alone.
Regarding independent claim 1, Jian US 2013/0163930 A1 teaches (ABS; Figs. 1, 2, 4, 5, 7; corresponding text, in particular paragraphs [0023] – [0053]; Claims) a ferrule (Figs. 1, 4, etc.) comprising: a ferrule matrix (material in 10 meets this structure) including an accommodating through hole 25, wherein one end of the accommodating through hole is located on a first surface of the ferrule matrix that faces a matching ferrule of the ferrule (for example, optical connected structure in Fig. 2 matches two ferrules); an optical transmission medium 20 (optical fiber) including a second surface that faces the matching ferrule, wherein the second surface of the optical transmission medium is an optical transmission surface (optical signals can be coupled into / out of the fiber 20), and the optical transmission medium is disposed in the accommodating through hole (location of fiber as in Figs.); and a reflective film 45 (see Fig. 4 and para [0042]) covering the first surface of the ferrule matrix (as in Fig. 4, meets the “cover” inherently reflect “a communication band” of transmission of the optical fiber, para [0042]).  Regarding intervening dependent claim 8, a filler is met by the epoxy that is disposed in and fills a gap (see para [0023]), which is between the ferrule matrix material and the optical transmission medium, while the reflective film is disposed on one side of the filler being opposite to the (internal) filling epoxy material.
Regarding further dependent claims 9-12 (from claim 1 and claim 8), Jian ‘930 does not expressly and exactly teach the specific features of the placement of the fiber (optical transmission medium) in claim 9 (reference plane being vertical to an axial direction), claim 10 (fiber protruding from the ferrule matrix), claim 11 (fiber recessed into the ferrule matrix), or claim 12 (reflective film covering a gap between the inner wall of the through hole and the circumferential side surface of the fiber).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use different common placements and locations of the optical fiber in the ferrule, such as the ferrule/fiber design choices enumerated by claims 9-12, because Applicant has not disclosed that using those features of reference plane being vertical to an axial direction (claim 9), the fiber protruding from the ferrule matrix (claim 10), the fiber being recessed into the ferrule matrix (claim 11), or the reflective film covering a gap between the inner wall of the through hole and the circumferential side surface of the fiber (claim 12) provides an advantage, is used for a particular purpose, or solves a stated problem.  Further orientation are customary and ubiquitous in the optical ferrule fiber art and would have anticipated by plural prior art references listed above.  Therefore, it would have been an obvious matter of design choice to modify Jian ‘930 to obtain the invention as specified in claims 9-12.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinctions found with any of the dependent claims over Jian ‘930, standing alone.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references C-E:

-Reference C to Shacklette ‘746 is pertinent to an optical waveguide interconnection using index matching features in between connecting fibers.
-Reference D to Berishev ‘246 is pertinent to a high power filter using a reflective film over the end of an optical ferruled fiber (see Figs. 3, 4, 5).
-Reference E to Xu ‘866 is pertinent to low reflection fiber optical connectors including end face features of the fiber core (Figs. 2A-2D, 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                    
January 25, 2022